Name: Commission Regulation (EEC) No 1240/82 of 19 May 1982 amending Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 82 Official Journal of the European Communities No L 143/ 13 COMMISSION REGULATION (EEC) No 1240/82 of 19 May 1982 amending Regulation (EEC) No 2226/78 laying down detailed rules for the appli cation of intervention measures in the beef and veal sector 4. For the 1982/83 marketing year, the market prices referred to in Article 3 of Regulation (EEC) No 1197/82 shall be recorded each week in accor ­ dance with Article 8 of Regulation (EEC) No 610/77 . Suspension of buying in, pursuant to Article 3 ( 1 ) (a) and (b) of Regulation (EEC) No 1197/82, shall take place on the second Monday following the price recording referred to in the previous subpara ­ graph . In this case, meat bought in shall be taken over by the intervention agencies not later than the end of the week following such recording. Resumption of buying in, as provided for in Article 3 (2) of Regulation (EEC) No 1197/82, shall take place on the second Monday following the price recording referred to in the first subparagraph. However, if the market situation in a region makes it necessary, the date of resumption shall be brought forward but in no case may buying be resumed before the Monday following the said recording.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Article 6 (5) thereof, Having regard to Council Regulation (EEC) No 1 197/82 of 18 May 1982 fixing the guide price and the intervention price for adult bovine animals for the 1982/83 marketing year (2), and in particular Article 3 (4) thereof, Whereas Regulation (EEC) No 1197/82 laid down that a decision may be taken to suspend intervention purchases when the market price of one or more qualities of meat exceeds a stated level ; whereas the market prices may be recorded under the conditions laid down in Commission Regulation (EEC) No 610/77 (3), as last amended by Regulation (EEC) No 337/82 (4) ; whereas Commission Regulation (EEC) No 2226/78 (*), as amended by Regulation (EEC) No 3361 /81 (6), should accordingly be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 3 (4) of Regulation (EEC) No 2226/7% is hereby replaced by the following text : It shall apply as from 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (J) OJ No L 140, 20 . 5 . 1982, p . 26 . (J) OJ No L 77, 25 . 3 . 1977, p . 1 . (4) OJ No L 42, 13 . 2. 1982, p . 9 . O OJ No L 261 , 26 . 9 . 1978 , p . 5 . H OJ No L 339, 25 . 11 . 1981 , p. 25 .